F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         JAN 10 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 ALFRED R. CESSPOOCH, SR.,

          Plaintiff - Appellant,
 v.

 FEDERAL BUREAU OF PRISONS;
 JOEL KNOWLES, Warden and in
 individual capacity; JACK B. DAVIS,
 Assoc. Warden and in individual
 capacity; THOMAS C. PETERSON,
 Assoc. Warden and in individual
 capacity; CHARLES ROWE, Lieut.
 and in individual capacity; DAVID
                                                       No. 02-1037
 ARMSTRONG, Correctional officer;
                                                    D.C. No. 00-Z-1973
 ANTHONY F. DIMARZO,
                                                      (D. Colorado)
 Correctional Officer; JAKE GEIGER,
 Correctional Officer; CHARLOTTE R.
 GUTIERREZ, Correctional Officer;
 PAULA G. PRICE, Correctional
 Officer; WESLEY A. PUMMIL,
 Correctional Officer; OFFICER
 SMITH, Correctional Officer;
 OFFICER WALKER, Correctional
 Officer; OFFICER PLOESSEL,
 Correctional Officer; and OFFICER
 MOORE, C.O.,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *



      After examining appellant’s brief and the appellate record, this panel has
      *

determined unanimously that oral argument would not materially assist the
                                                                     (continued...)
Before EBEL, LUCERO and O’BRIEN, Circuit Judges.




      Pro se Plaintiff-Appellant Alfred R. Cesspooch, Sr., is currently

incarcerated at the federal prison in Florence, Colorado. (Slip. Op. at 1.) He

filed a complaint alleging that Defendants violated his constitutional rights when

some of them stripped and beat him and others of them ignored the incident or

helped cover it up. (Id. at 1-2.) He seeks monetary relief pursuant to Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). (Id. at 2.)

      Adopting the recommendation of the magistrate judge, the district court

dismissed Plaintiff’s claims against the Bureau of Prisons as barred by sovereign

immunity. (Id.) It dismissed Plaintiff’s claims against Price, Walker, DiMarzo

and Ploessel as barred by the applicable statute of limitations. (Id. at 3.) Because




      *
        (...continued)
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.

                                        -2-
the other Defendants were neither served with process nor had waived service, the

district court did not (and did not need to) discuss Plaintiff’s claims against them.

      We exercise jurisdiction under 28 U.S.C. § 1291 and AFFIRM for

substantially the reasons stated by the district court. All other pending motions

are hereby DISMISSED.



                                        ENTERED FOR THE COURT


                                        David M. Ebel
                                        Circuit Judge




                                         -3-